Citation Nr: 0014509	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  98-14 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999) for residuals of cancer 
surgery, for the purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

4.  Basic eligibility for VA improved death pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.B., and the appellant's sons S. and G.


ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran, who served on active duty from October 1950 to 
February 1952, died in August 1997.  The appellant has been 
recognized as his surviving spouse.

This appeal stems from a February 1998 rating decision of the 
RO that denied entitlement to service connection for the 
cause of the veteran's death and denied basic eligibility for 
Survivors'/Dependents' Educational Assistance under Chapter 
35, Title 38, United States Code.  That decision also 
effectively denied compensation under 38 U.S.C.A. § 1151 as 
the basis for the cause of death claim, and also the separate 
§ 1151 claim for the purposes of accrued benefits, i.e. 
derivative of a claim by the veteran that had been pending at 
his death.

In July 1999 the Board of Veterans' Appeals (Board) remanded 
this case in order to schedule the appellant for a hearing 
before a member of the Board at the RO.  That hearing took 
place in November 1999.  A transcript of that hearing has 
been associated with the record on appeal.


REMAND

The gist of the appellant's cause of death claim is that VA 
had found the veteran's fatal cancer as early as 1991, but 
did not properly treat him for this malady until 1996.  The 
appellant alleged at the September 1998 RO hearing that the 
veteran underwent over 130 x-ray examinations by VA.  During 
the November 1999 Travel Board hearing she alleged that he 
had undergone over 200 such x-ray examinations.  She has 
alleged that such x-ray findings showed his cancer at a date 
prior to 1996, and that the sheer number of x-ray 
examinations exacerbated or caused his cancer.  Thus, her 
§ 1151 cause of death claim includes more than just the 
September 1996 VA cancer surgery.  The current record does 
not contain nearly the number of VA x-ray reports that the 
appellant asserts exist, and does not contain the clinical 
records (as opposed to the hospitalization summary) of the 
September 1996 VA surgery.  Therefore, it is necessary to 
attempt to obtain such records of which--at least from 1992 
forward--are constructively part of the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Moreover, the appellant has cited numerous other occasions 
that VA treated the veteran, the records for which have not 
been obtained.  In allegations received with her April 1998 
notice of disagreement, she alleges several treatments from 
1996 and 1997, many of which are not of record.  Since, as 
noted, the appellant's theory of recovery under 38 U.S.C.A. 
§ 1151 contemplates more than just the September 1996 VA 
cancer surgery, these records are clearly relevant too.

There is evidence in the claims file that the veteran was 
receiving Social Security benefits when he was alive.  
Although it appears most or all of his treatment was obtained 
at the VA, the Social Security Administration may be a 
possible source from which to obtain more complete records in 
this case.  See Tetro v. West, 13 Vet. App. 404 (2000); 
Murincsak v. Derwinski, 2 Vet. App.  363 (1992); Odiorne v. 
Principi, 3 Vet. App. 456 (1992).

The RO notified the appellant in a March 1998 letter that her 
VA death pension claim had been denied.  She filed a notice 
of disagreement with this determination in April 1998, and 
has contested the basis of the denial, but the RO has not 
issued a statement of the case on this issue.  A REMAND is 
thus required regarding this claim.  Manlincon v. West, 12 
Vet. App. 238 (1999).

At the September 1998 RO hearing, the appellant also raised a 
claim regarding the veteran's service-connected posttraumatic 
stress disorder.  Although it was alluded to as an 
"effective date" claim, this was apparently an attempt to 
show that the veteran was 100-percent disabled for 10 years 
prior to his death.  See 38 U.S.C.A. § 1318.  The RO did 
address § 1318 in the statement of the case, but in light of 
recent case law such as Marso v. West, 13 Vet. App. 260 
(1999), this "hypothetical" entitlement should be 
adjudicated by the RO in the first instance.  Cf. Ruiz v. 
Gober, 10 Vet. App. 352, 356 (1997); Hasty v. West, 13 Vet. 
App. 230, 232-233 (1999); Wingo v. West, 11 Vet. App. 307, 
310 (1998); Carpenter v. West, 11 Vet. App. 140 (1998); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that the appellant appealed the denial 
of accrued benefits for the veteran's clothing allowance.  
This appeal was fully resolved in her favor and is no longer 
in appellate status.

In light of the foregoing, to afford the appellant due 
process and to obtain medical evidence which should be in 
VA's possession, this case is REMANDED for the following 
action:

1.  The RO should contact the appellant 
and request that she submit copies of all 
VA medical records she has in her 
possession that pertain to the veteran.  
All such records obtained should be 
associated with the claims file.

2.  The RO should contact both the VA 
Medical Center in New Orleans, Louisiana, 
and the VA Satellite Outpatient Clinic in 
Baton Rouge, Louisiana, to obtain all VA 
treatment, clinical and hospitalization 
records from 1987 through August 1997.  
All such records obtained should be 
associated with the claims file.

3.  The RO should contact the Social 
Security Administration to obtain all 
records pertaining to the veteran.  All 
such records obtained should be 
associated with the claims file.

4.  After the foregoing has been 
completed to the extent possible, the RO 
should readjudicate the claims at issue.  
Regarding the 38 U.S.C.A. § 1318 portion 
of the cause of death claim, the RO also 
should consider the allegations the 
appellant has made regarding the 
veteran's posttraumatic stress disorder.  
The RO should also consider the case of 
Marso v. West, 13 Vet. App. 260 (1999), 
and other potentially relevant 
authorities, as may be appropriate.  If 
any of the claims are not resolved to the 
appellant's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case, and 
an appropriate opportunity to respond 
thereto.

If the appellant's VA death pension claim 
remains denied, in addition to being 
provided a statement of the case, she 
should be informed that she must timely 
perfect her appeal in order for the 
appellate process to continue with 
respect to such claim.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


